UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4864


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON LEE ALSTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Donald C. Coggins, Jr., District Judge. (4:18-cr-0008-DCC-1)


Submitted: May 16, 2019                                           Decided: June 11, 2019


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. William Camden Lewis,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brandon Lee Alston appeals the 84-month sentence imposed following his guilty

plea, entered pursuant to a Fed. R. Crim. P. 11(c)(1)(C) plea agreement, to Hobbs Act

robbery, in violation of 18 U.S.C. § 1951 (2012). On appeal, Alston’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but questioning the Rule 11 hearing and the

reasonableness of Alston’s sentence. Although notified of his right to do so, Alston has

not filed a pro se supplemental brief, and the Government has elected not to respond to

the Anders brief. Finding no reversible error, we affirm.

       Alston first claims that the district court did not comply with Rule 11. However,

our review of the Rule 11 transcript discloses substantial compliance with Rule 11.

Because Alston did not move to withdraw his guilty plea, our review is for plain error.

See United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002). We conclude that the

record fully supports the district court’s determination that the plea was knowingly and

voluntarily entered and that a factual basis for the plea existed.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence

is reviewed for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, we consider whether the district court properly calculated the

defendant’s advisory Guidelines range, gave the parties an opportunity to argue for an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012) factors, and sufficiently

explained the selected sentence. Id. at 49-51. If a sentence is free of “significant

                                              2
procedural error,” we review it for substantive reasonableness, “tak[ing] into account the

totality of the circumstances.” Id. at 51. “Any sentence that is within or below a properly

calculated Guidelines range is presumptively reasonable.” United States v. Louthian, 756

F.3d 295, 306 (4th Cir. 2014). “Such a presumption can only be rebutted by showing that

the sentence is unreasonable when measured against the 18 U.S.C. § 3553(a) factors.” Id.

       Here, the district court correctly calculated Alston’s Guidelines range of 70 to 84

months, afforded the parties an opportunity to address the court, considered the § 3553(a)

factors, and appropriately explained its reasons for imposing the sentence stipulated in

the Rule 11(c)(1)(C) plea agreement.         Finally, nothing in the record rebuts the

presumption that Alston’s within-Guidelines sentence is substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

criminal judgment. This court requires that counsel inform Alston, in writing, of the right

to petition the Supreme Court of the United States for further review. If Alston requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Alston. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3